Citation Nr: 9928841	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-03 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder arthritis.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar spine arthritis.  

3.  Entitlement to a compensable rating for bilateral hip 
arthritis.  

4.  Entitlement to a compensable rating for cervical spine 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO denied service connection for ulcer disease in January 
1996.  The December 1996 notice of disagreement specified 
disagreement with the denial of a gastrointestinal (GI) 
disorder.  At his personal hearing, the veteran clarified 
that he did not intend to seek service connection for ulcer 
disease, but rather a GI disorder that his physician 
identified as irritable bowel syndrome.  Transcript, pp. 1-2 
(Apr. 1997).  The veteran submitted a signed statement in 
September 1997, which also clarified that he was seeking 
service connection for irritable bowel syndrome.  In 
September 1998, the RO granted service connection for 
irritable bowel syndrome.  This issue is not on appeal.  

In the December 1996 notice of disagreement the veteran 
raised a claim for an increased rating for his service-
connected bilateral knee disorders.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The issues of entitlement to compensable ratings for 
bilateral hip and cervical spine arthritis are addressed in 
the remand portion of the decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral shoulder arthritis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue of a rating in excess of 40 percent 
for lumbar spine arthritis appeal has been obtained.  

3.  The probative medical evidence shows that the veteran's 
lumbar spine arthritis does not cause pronounced 
intervertebral disc syndrome and the veteran is receiving the 
maximum schedular rating based on limitation of motion and 
lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral shoulder arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 40 percent for 
lumbar spine arthritis have not been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Factual Background

The veteran was a prisoner of war (POW) of the German 
government from July 1944 to July 1945.  

The service records show he was assigned as a radio operator 
and machine gunner as part of a combat aircrew.  They show he 
was captured after bailing out during a combat mission.  

The veteran filed his original application for service 
connection for residuals of a leg injury in February 1947.  
He reported that he had been treated for his injury in 
December 1944 at Stalagluft #3, which is a POW hospital.  

The RO obtained the veteran's service medical records at that 
time.  The RO also attempted to obtain the medical records 
from the POW hospital through the Records Administration 
Center, now the National Personnel Records Center (NPRC).  
This facility responded in April 1947 that no additional 
medical records could be located.  

The available service medical records do not show treatment 
or diagnosis of a bilateral shoulder injury.  The October 
1945 medical separation examination shows that there were no 
defects of the musculoskeletal system.  The veteran reported 
his significant in-service injuries as a shrapnel wound to 
the left leg in October 1944 and fractured ribs incurred in 
1943.  The physician reported a well-healed scar on the left 
leg.  

The veteran filed a claim for service connection for several 
disabilities based on his POW status in June 1994.  The RO 
again requested medical treatment records, including records 
maintained by the Office of the Surgeon General (SGO), 
through the NPRC.  The NPRC responded in November 1994 that 
there were no service medical records and a previous fire at 
that facility may have destroyed them.  

In an October 1994 statement the veteran related the in-
service events that led to his capture by the German army and 
his subsequent treatment while he was a POW.  He related an 
instance during which he was beaten over the back with a "2 
x 4" after an American B-17 had bombed a factory at 
Buchenwald.  

The veteran underwent a VA protocol examination in October 
1994.  He reported a history of low back and bilateral knee 
problems since active service.  He did not report shoulder 
problems and the physician did not examine the shoulders.  

The veteran underwent a second VA examination in July 1995.  
This was requested in order to evaluate his claims of service 
connection for back, neck, hip and shoulder disabilities.  
Physical examination showed he had full movements of the 
shoulders in all directions without any discomfort.  X-ray 
examination disclosed mild sclerosis at the tips of the right 
major tuberosity and similar mild changes on the left.  The 
examiner considered these changes as tendonitis.  There was 
also a mild focal sclerosis adjacent to the tip of the right 
radial tuberosity, which the examiner stated might represent 
a chondral cystic degeneration.  The VA examining physician 
stated that the x-rays of the shoulders showed no 
abnormalities.  There was no diagnosis of shoulder arthritis 
or any other shoulder disability.  

In his notice of disagreement the veteran stated that he has 
arthritis of both shoulders and that this is the result of 
beatings he received while a POW.  At his personal hearing, 
the veteran testified that he had been beaten on several 
occasions while a POW.  This included being beaten about the 
head, shoulders and back with rifle butts and wooden boards.  
Transcript, p. 3 (Apr. 1997).  He testified that he never 
received VA treatment for his shoulder problems, but he had 
received shots in his shoulder sometime after 1960 by a 
private physician that helped reduce the shoulder pain he 
experienced when raising his arms.  Tr., p. 4.  


Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a presumptive disease 
such as arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

If the veteran is a former POW and detained for not less than 
30 days and a POW-related disease listed in 38 C.F.R. § 
3.309(c) such as post traumatic osteoarthritis manifests to a 
degree of 10 percent or more at any time after service 
separation, service-connection shall be granted subject to 38 
C.F.R. § 3.307(d).  


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for bilateral 
shoulder arthritis must be denied as not well grounded.  

The veteran has failed to provide competent medical evidence 
of a current diagnosis of shoulder arthritis or a nexus 
between his in-service trauma and the post-service 
development of a bilateral shoulder disorder, many years 
following separation from active service.  

The available service medical records do not show treatment 
or diagnosis of a bilateral shoulder injury.  The October 
1945 medical separation examination shows that there were no 
defects of the musculoskeletal system.  The veteran does not 
contend that he had been treated during service for bilateral 
shoulder problems.  Rather, he argues that he has developed 
arthritis of both shoulders as a result of physical beatings 
he received while a POW.  In fact, he testified that he never 
received VA treatment for his shoulder problems, but he had 
received shots in his shoulder sometime after 1960 by a 
private physician that helped reduce the shoulder pain he 
experienced when raising his arms.  Tr., p. 4.  

The July 1995 VA examination report shows that the veteran 
underwent a physical examination of the shoulders.  This 
showed that he had full movements of the shoulders in all 
directions without any discomfort.  X-ray examination 
disclosed mild sclerosis at the tips of the right major 
tuberosity and similar mild changes on the left.  The 
radiologist considered these changes as tendonitis.  There 
was also a mild focal sclerosis adjacent to the tip of the 
right radial tuberosity, which the radiologist stated might 
represent a chondral cystic degeneration.  The physician 
stated that the x-rays of the shoulders showed no 
abnormalities.  Neither the radiologist nor the examining 
physician diagnosed shoulder arthritis.  Consequently, a 
presumption in favor of service connection based on POW 
status or under the remaining provisions of 38 C.F.R. 
§§ 3.307, 3.309 is not applicable in this case.  

In addition, the VA physician did not diagnose a current 
shoulder disability.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has not presented or 
identified competent medical evidence establishing a 
diagnosis of a current shoulder disability.  Although the x-
rays disclosed mild sclerosis, which the radiologist felt 
represented tendonitis and/or a chondral cystic degeneration, 
the radiologist did not relate these diagnostic findings to 
active service.  

The only evidence that relates a current diagnosis of 
arthritis to active service consists of statements by the 
veteran.  He argues that he has arthritis of both shoulders 
and that this is the result of beatings he received while a 
POW.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Here, the determinant issue is one of medical diagnosis and 
etiology; therefore, competent medical evidence must be 
submitted to make the claim well grounded.  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded if no cognizable evidence is submitted to 
support a claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  The veteran is not qualified to render a medical 
diagnosis of shoulder arthritis or a medical opinion relating 
the current x-ray findings to the in-service physical abuse, 
which occurred many years earlier.  

The veteran testified that he received shots in his shoulder 
sometime after 1960 by a private physician, which helped 
reduce the shoulder pain he experienced when raising his 
arms.  Tr., p. 4.  Pursuant to 38 U.S.C.A. § 5103(a), if VA 
is placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with 
an indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997)  

In this case, the veteran has merely stated that he was given 
shots to his shoulders sometime around 1960 by a private 
physician.  There is no indication from the veteran that this 
physician rendered a diagnosis of bilateral shoulder 
arthritis or that this physician related a chronic shoulder 
disability to the in-service physical abuse or any other 
incident or event of his military service.  

Therefore, the Board finds that the veteran's statement is 
too attenuated to trigger the application of 38 U.S.C.A. § 
5103(a).  Carbino v. Gober, 10 Vet. App. at 510.  

In connection with the veteran's claim, the RO requested in-
service medical treatment records, including records 
maintained by the Office of the Surgeon General (SGO), 
through the NPRC.  The NPRC responded in November 1994 that 
there were no service medical records and a previous fire at 
that facility may have destroyed them.  Where the appellant's 
service medical records were lost or destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In such cases where service records have been lost 
or destroyed, the Board is under a duty to advise the 
appellant of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).

In this case, the veteran does not allege that he was 
examined or treated for a shoulder injury during active 
service.  In his February 1947 original application for 
service connection the veteran only alleged in-service 
medical treatment for his left leg injury.  Moreover, the RO 
requested and received all available service medical records 
at that time.  The RO also attempted to obtain the medical 
records from the POW hospital through the Records 
Administration Center, now the NPRC.  

This facility responded in April 1947 that no additional 
medical records could be located.  This occurred prior to the 
1973 fire at the NPRC; therefore, the veteran's service 
medical records would not have been located at that facility 
at the time of the fire.  The RO has therefore satisfied its 
obligation to the veteran by advising him of the need for 
alternative sources of supporting evidence and by undertaking 
a "reasonably exhaustive search" for such evidence.  See 
Layno, 6 Vet. App. 465, 469 (1994).  

As the veteran's claim for service connection for bilateral 
shoulder arthritis is not well grounded, the doctrine of 
reasonable doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21- 
1, Part VI, paragraph 1.01(b) (1997) and Part VI, paragraph 
2.10(f) (1996).  The appellant's representative argues that 
the M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and that this requirement is binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991). Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  More recently, the Court 
has held that VA is precluded from further developing the 
evidence based on M21-1 manual provisions absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998). 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Increased Ratings
Factual Background

The veteran underwent a VA protocol examination in October 
1994.  On physical examination flexion of the trunk was to 90 
degrees and there was good progression of movement of the 
spine.  Extension of the trunk was to 20 degrees, lateral 
flexion of the trunk each way was to 30 degrees and rotation 
of the trunk each way was to 60 degrees. 

The VA outpatient records show examination and treatment for 
the veteran's low back pain beginning in May 1995.  The 
veteran reported having radicular pain in his lower 
extremities.  On examination, straight leg raising was 
negative and motor examination was normal.  The diagnosis was 
chronic low back pain with radiating symptoms in the lower 
extremities.  

X-ray examination of the lumbosacral spine disclosed 
degenerative osteoarthrosis with mild narrowing of the joint 
spaces and mild disruption of alignment of L2 on L3 due to 
discogenic disc degenerative changes.  The physician referred 
the veteran for an electromyography (EMG) to rule out 
radiculopathy and spinal stenosis.  The June 1995 EMG  showed 
chronic right leg radiculopathy involving the anterior and 
posterior primary rami of L5 and S1.  X-ray examination of 
the hips in June 1995 showed mild changes of degenerative 
osteoarthrosis involving the hip joint with symmetrical 
fashion.  On follow-up examination the veteran could perform 
straight leg raising to 90 degrees.  Reassessment was low 
back pain with degenerative joint disease and degenerative 
disc disease of the lumbosacral spine and motor 
radiculopathy. 

The veteran underwent a second VA examination in July 1995.  
This was requested in order to evaluate his back, neck and 
hips.  He complained of low back pain for which he 
occasionally used Motrin.  Physical examination of the spine 
showed no deformities and the examiner stated that the 
veteran walked normally and he stood well.  He could forward 
flex so that he could reach four inches from his toes with 
his fingertips.  Extension was good and lateral flexion and 
rotation were to 30 degrees, bilaterally.  The physician 
stated that the veteran performed these movements without 
great pain.  He performed straight leg raising to 90 degrees, 
bilaterally, and there was no evidence of any sensory or 
motor disturbance in his legs.  Reflexes were also normal.  

The physician noted that the x-rays of the lumbar spine 
showed degenerative spurring at almost all levels and 
narrowing at the L4-L5 disc spaces with marginal spurring and 
osteophytes.  The physician stated that x-rays of the 
cervical spine showed marginal spurring of the cervical spine 
vertebra.  The physician also stated that x-rays of the hips 
showed no obvious abnormalities.  The physician concluded 
that the in-service injury resulted in degenerative joint 
disease of the lumbar spine and perhaps in the cervical 
spine.  The physician noted that the veteran did not make 
much of his complaints but there was definitely some 
disability involving the spine.  
A statement from the veteran's chiropractor shows that he has 
been receiving treatment for spinal misalignment since the 
mid-1960's.  The chiropractor did not comment on the current 
severity of the veteran's disability.  

The VA outpatient records show follow-up examination in 
August 1995.  The veteran's main complaint was low back pain.  
During evaluation for the Chronic Pain Management Program, 
the veteran stated that his back pain is constant and 
treatment consists of non-narcotic pain medication, physical 
therapy and chiropractic care.  The veteran stated he has 
been able to cope with his pain over the years and that he 
has remained relatively active.  

At his personal hearing the veteran testified that he 
experiences low back pain with a burning sensation down his 
leg "every couple weeks."  Tr., p. 5.  He testified to the 
physical limitations caused by back pain.  Tr., pp. 5-6.  The 
veteran also testified that he is limited in performing full 
neck motions due to pain.  Tr., p. 7.  He testified that if 
he is sitting for long periods of time, such as a long car 
ride, he has pain in his hips and this makes it difficult to 
stand up and straighten out.  Tr., p. 8.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  


The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

The Rating Schedule provides a non compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (1998).  

The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  

The medical evidence in this case does not support a rating 
in excess of 40 percent based on traumatic arthritis of the 
lumbar spine.  In the present case, the veteran's traumatic 
arthritis of the lumbar spine is currently evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5293.  

Under Diagnostic Code 5293 the 40 percent evaluation 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  
The maximum evaluation of 60 percent requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The probative evidence does not establish that the veteran 
suffers pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

During the October 1994 VA examination the veteran could 
perform flexion of the trunk to 90 degrees, extension of the 
trunk to 20 degrees, lateral flexion of the trunk each way to 
30 degrees and rotation of the trunk each way to 60 degrees.  
The physician who performed the examination commented that 
the veteran displayed good progression of movement of the 
spine.  

Although the June 1995 EMG results showed chronic right leg 
radiculopathy involving the anterior and posterior primary 
rami of L5 and S1, the evidence does not show this results in 
pronounced intervertebral disc syndrome.  The  VA outpatient 
records show the veteran reported having radicular pain in 
his lower extremities, but he did not report that he was 
having only little intermittent relief from these radicular 
symptoms.  In fact, during his personal hearing the veteran 
testified that he experiences low back pain with a burning 
sensation down his leg "every couple weeks."  Tr., p. 5.  

While this evidence establishes that the veteran has 
persistent symptoms compatible with sciatic neuropathy 
manifested by pain, it does not show demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  On examination 
in May 1995, straight leg raising was negative and motor 
examination was normal.  On follow-up examination in June 
1995, the veteran again could perform straight leg raising to 
90 degrees.  The July 1995 VA examination findings show that 
the veteran walked normally and he stood well.  The veteran 
could forward flex so that he could reach four inches from 
his toes with his fingertips.  Extension was good and lateral 
flexion and rotation were to 30 degrees, bilaterally.  The 
physician stated that the veteran performed these movements 
without great pain.  

The veteran performed straight leg raising to 90 degrees, 
bilaterally, and there was no evidence of any sensory or 
motor disturbance in his legs.  Reflexes were also normal.  
While the veteran reported ongoing back pain symptoms, he 
also reported that using Motrin alleviates these symptoms.  
In fact, during an August 1995 follow-up examination, the 
veteran's main complaint was low back pain, which he treats 
with non-narcotic pain medication, physical therapy and 
chiropractic care.  The veteran related to the examiner that 
he has been able to cope with his pain over the years and 
that he has remained relatively active.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  As was stated above, 
the evidence indicates that the veteran has been able to 
treat his symptoms and remain relatively active despite his 
ongoing low back pain.  The medical evidence, such as the 
July 1995 VA examination findings, shows that the veteran 
could perform good range of motion in all directions and the 
physician stated that the veteran performed these movements 
without great pain.  

Thus, the Board finds that the evidentiary basis does not 
demonstrate additional disability of the lumbar spine, in 
excess of the current 40 percent evaluation upon which to 
predicate a grant of a higher rating under the criteria of 
38 C.F.R. §§ 4.40, 4.45 or 4.59.  

The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  The 
veteran has already been found to be entitled to a 40 percent 
disability rating.  Therefore, no greater benefit can flow to 
the veteran under Diagnostic Codes 5292 and 5295.  Diagnostic 
Codes 5292 and 5295 each contemplate similar symptoms, at 
least in part, such as limitation of motion, and therefore do 
not provide a basis for assigning separate ratings under 
each.  Evaluating them separately would thus violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (1998).  

The Board additionally notes that the veteran cannot be rated 
separately under Diagnostic Codes 5293 and 5292 because 
Diagnostic Code 5293 has been found to involve loss of 
motion.  


Diagnostic code 5292 contemplates limitation of motion in the 
lumbar spine.  Therefore, to rate the veteran's impairment 
separately under Diagnostic Codes 5292 and 5293 would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  VAOPGCPREC 
36-97 (O.G.C. Prec. 36-97).  

In addition the Board notes that the veteran has not shown 
residuals of a fractured vertebra or ankylosis to warrant a 
higher evaluation under other Diagnostic Codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, and 
5289 (1998).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than 
which he has already been granted.  





When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 40 
percent for his traumatic arthritis of the lumbar spine.  

A disability evaluation in excess of 40 percent is denied 
based on the totality of the evidence, without predominant 
focus on the recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson.  
Finally, as the Board has not herein assigned any increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral shoulder 
arthritis, the appeal is denied.

Entitlement to a rating in excess of 40 percent for lumbar 
spine arthritis is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The October 1994 VA examination report indicates that the 
range of motion of the neck was within normal limits in all 
directions.  The examiner did not discuss the range of motion 
of the hips.  The veteran underwent a second VA examination 
in July 1995.  This was requested in order to evaluate the 
veteran's neck and hips.  The July 1995 VA examination report 
does not discuss the range of motion of the cervical spine or 
the hips.  

The medical evidence shows that the veteran has arthritis of 
the cervical spine and the hips.  Traumatic arthritis, 
Diagnostic Code 5010, is evaluated under the same rating 
criteria as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent rating is warranted 
when this also results in occasional incapacitating 
exacerbations.  

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This includes obtaining a VA examination that adequately 
discusses limitation of motion, including additional function 
loss due to pain or other pathology.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In light of the above, the Board determines that further 
development of the claims is necessary.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating since the date of 
the most recent treatment records that 
are already of record.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran, to include a 
complete record of VA treatment to the 
present.

2.  The RO should arrange for a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
specialist to determine the current 
impairment caused by the veteran's 
cervical spine and bilateral hip 
arthritis.  All indicated testing should 
be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  

The physician should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the cervical spine and hips in 
degrees of arc with an explanation as to 
what is the normal range of motion, the 
extent of any pain on use, and comment on 
the extent of the functional limitations 
caused by the above mentioned disability.  
Regarding any flare-ups described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source 
of relief.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 278 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased (compensable) evaluations for 
bilateral hip and cervical spine 
arthritis with consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1998).

If the benefits requested on appeals are not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period 
of time for a response should be afforded.  Thereafter, 
the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he 
is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

